Order
PER CURIAM.
Larry D. Neeley appeals the judgment of his conviction and sentence in the Circuit Court of Clay County following a jury trial for murder in the second degree, § 565.021. The appellant was sentenced to life imprisonment in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the trial court erred in overruling his motions for a judgment of acquittal at the close of the State’s evidence and at the close of all the evidence because the evidence was insufficient to prove, beyond a reasonable doubt, each and every element of murder in the second degree, as required by due process, in that the State failed to produce sufficient evidence that *778he acted with the purpose to cause serious physical injury to the victim.
Affirmed. Rule 30.25(b).